PER CURIAM.
We affirm the excellent order of the trial court which denied Charles Caldwell’s motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The order shows that the trial judge recognized each of Caldwell’s arguments, then correctly analyzed and ruled on each one. This type of order is much preferred to a simple “motion denied” order that lacks analysis or even recognition of a defendant’s arguments. We acknowledge that a “motion denied” order may be legally sufficient, but point out that, unlike the trial court’s order in this, case, such an order completely fails to inform this court, and more importantly, a pro se defendant, of the reason for the denial.
Affirmed.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.